  Case 18-35665        Doc 45  Filed 07/15/19 Entered 07/15/19 15:03:17               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:    19-35665
YANCY D. COLLINS                              )
                                              )                Chapter: 13
                                              )
                                                              Honorable Jacqueline P Cox
                                              )
                                              )
               Debtor(s)                      )

            ORDER GRANTING MOTION TO MODIFY THE AUTOMATIC STAY

        Upon the motion of Byline Bank f/k/a North Community Bank successor-by-merger to
Metrobank f/k/a Citizens Community Bank (“Byline”) for relief from the automatic stay to enforce its
rights and remedies under its mortgage against the Debtor's real property and improvements located at
5141 W. 159th Street, Oak Forest, Illinois 60452 (the “Property”), Byline and debtor appearing through
counsel, adequate notice of the motion having been given and the Court being advised of the premises:

   IT IS HEREBY ORDERED THAT:

   1. Byline's motion is granted in all respects and the automatic stay imposed by Section 362 of the
Bankruptcy Code is lifted in order to permit Byline to pursue its state court rights and remedies as to the
Property, including, but not limited to, proceeding with the foreclosure action currently pending in state
court;

   2. Rule 4001(a)(3) is not applicable and Byline may immediately enforce and implement this
order granting relief from the automatic stay.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: July 15, 2019                                                United States Bankruptcy Judge

 Prepared by:
 Scott H. Kenig, Esq.
 Randall & Kenig LLP
 455 N. Cityfront Plaza Drive
 NBC Tower
 Suite 2510
 Chicago, Illinois 60611
